   Case 1:19-cv-04355-VM-GWG Document 873 Filed 04/06/21 Page 1 of 13




Robert G. Heim
rheim@tarterkrinsky.com
TARTER KRINSKY & DROGIN
1350 Broadway
New York, NY 10018
(212) 216-1131
Attorneys for Defendant Mykalai Kontilai


                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES SECURITIES AND                  No. 19-cv-4355-VM-GWG
 EXCHANGE COMMISSION,                                 ECF CASE
 Plaintiff
 v.
 COLLECTOR’S COFFEE, INC., et al.,
 Defendants.




             DEFENDANT MYKALAI KONTILAI’S
MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL TESTIMONY
                   FROM JOHN CULOTTA




                                           i
     Case 1:19-cv-04355-VM-GWG Document 873 Filed 04/06/21 Page 2 of 13




                                  TABLE OF CONTENTS
                                                                                     Page

I. INTRODUCTION .            .      .      .        .     .      .       .      .     1

II. ARGUMENT         .       .      .      .        .     .      .       .      .     2

A. The Relevant Communications with Mr. Culotta are Not
   Covered by the Attorney-Client Privilege    .       .         .       .      .     2

B. To the Extent Any Privilege Applied to Communications between
   Culotta and Holt (or Holt’s Attorneys) Holt has Clearly Waived the Privilege .     4

C. The Crime Fraud Exception to the Attorney-Client Privilege Applies to Culotta’s
   Communications with Holt         .      .      .       .     .        .      .     8

III. CONCLUSION      .       .      .      .        .     .      .       .      .     9




                                               ii
     Case 1:19-cv-04355-VM-GWG Document 873 Filed 04/06/21 Page 3 of 13




       Pursuant to Federal Rules of Civil Procedure 30 and 45, Defendant Mykalai Kontilai

respectfully submits this Memorandum of Law in support of his Motion to Compel deposition

testimony of John Culotta and overrule Mr. Culotta’s objections to answering questions based on

purported claims of attorney-client privilege.

       I.      INTRODUCTION

       On February 11, 2021 third party witness John Culotta appeared for his deposition. Mr.

Culotta was a Senior Claims Specialist employed by the insurance company QBE North America

(“QBE”). During the relevant time period of 2017 and 2018 QBE was the insurance company

that was approving and selecting counsel for Collectors Coffee Inc. (“CCI”), Mykalai Kontilai

and Gail Holt in the SEC’s investigation of this matter.

       In his deposition Mr. Culotta refused to answer numerous questions based on meritless

assertions of attorney-client privilege. For example, Culotta was instructed not to answer

questions on the ground of attorney client privilege with regard to: (i) communications between

Culotta and Holt concerning Holt’s termination of William Leone as her counsel. (Culotta

Transcript (“Tr.”) 101:1 – 111:18); (Tr. 101:11 – 111:18; (ii) communications between Culotta

and Holt regarding Holt’s decision to terminate Susie Youn as her counsel (Tr. 114:9 to 120:5);

(iii) communications between Culotta and Holt regarding Holt falsifying documents (Tr. 120:12-

122:2); (iv) communications between Culotta and Andrew Ceresney about Ceresney ending his

representation of Holt; (Tr. 132:23- 133:5); and (v) communications between Culotta and

Ceresney concerning potential conflicts due to Ceresney representing more than one person in

the SEC investigation. (Tr.134:6-135:4 and 138: 5-14).




                                                 1
     Case 1:19-cv-04355-VM-GWG Document 873 Filed 04/06/21 Page 4 of 13




       The assertion of the attorney client privilege concerning these communications should be

overruled because Mr. Culotta never acted as an attorney for any party in this matter and his

attempt to argue that the common interest doctrine covered his communications with Ms. Holt

and her attorneys is without merit. As discussed below, Mr. Culotta’s assertion of the common

interest doctrine is without merit because, among other things, the communications that were

asked about did not concern legal advice. Finally, as discussed below, Ms. Holt has waived any

privilege she may have had with regards to these communication and because of the crime fraud

exception.

       II.     ARGUMENT

        A.     The Relevant Communications with Mr. Culotta are Not Covered by the
               Attorney-Client Privilege

       The attorney-client privilege ordinarily protects confidential communications between

client and attorney made in order to obtain legal assistance. Brennan Ctr. for Justice at N.Y.

Univ. Sch. Of Law v. U.S. Dep’t of Justice, 697 F.3d 184, 207 (2d. Cir. 2012). The attorney-client

privilege can be explicitly or implicitly waived by the client. Scott v. Chipotle Mexican Grill,

Inc., 94 F. Supp. 3d 585, 598 (S.D.N.Y. 2015); see also In re Penn Cent. Commercial Paper

Litig., 61 F.R.D. 453, 463 (S.D.N.Y. 1973). Federal Rule of Evidence 502(a) provides that,

when a disclosure of attorney-client privileged information is made in a federal proceeding or to

a federal agency and the attorney-client privilege is waived, the waiver also encompasses

undisclosed communications or information if: (1) the waiver is intentional, (2) the undisclosed

and disclosed communications relate to the same subject matter, and (3) those communications

“ought in fairness to be considered together.” Both the language of Rule 502(a) and the

Advisory Committee Notes establish that the use of the disclosed communication is critical to the

fairness inquiry.

                                                 2
     Case 1:19-cv-04355-VM-GWG Document 873 Filed 04/06/21 Page 5 of 13




       Here, the communications at issue did not involve Ms. Holt seeking legal advice from

any of her attorneys. In addition, the communications do not involve any attorneys conveying

legal advice to Ms. Holt or any other party.

       Mr. Culotta’s argument that the communications at issue are privileged is based largely

on the common interest doctrine. However, that doctrine does not provide any support for Mr.

Culotta’s argument because for the common interest doctrine to apply the underlying

communications still must be covered by the attorney client privilege. In other words, the

common interest doctrine does not apply to all communications between parties with a common

interest, but rather is limited to covering only those communications that fall under the attorney

client privilege that are disclosed to third parties with a common interest.

       Even the cases cited by Mr. Culotta in his pre-motion letter acknowledge this point. For

example, Ambac Assur. Corp. v. Countrywide Home Loans, Inc., 27 N.Y.3d 616, 57 N.E.3d 30

(2016), a case cited by Mr. Culotta, held “[u]nder the common interest doctrine, however, an

attorney-client communication that is disclosed to a third party remains privileged if the third

party shares a common legal interest with the client who made the communication and the

communication is made in furtherance of that common legal interest.” (emphasis added).

In addition, New York courts have “applied the common interest doctrine in the insurance

context to a limited extent: when an attorney acts for two different parties having a common

interest, communications by either party to the attorney are not necessarily privileged in a

subsequent controversy between the two parties. This is especially the case where an insured and

his insurer initially have a common interest in defending an action against the former, and there

is a possibility that those communications might play a role in a subsequent action between the




                                                  3
     Case 1:19-cv-04355-VM-GWG Document 873 Filed 04/06/21 Page 6 of 13




insured and his insurer.” River Insurance Co., v. Columbia Casualty Co., 1995 WL 5792, at *5

(S.D.N.Y. Jan. 5, 1995)

       Nor does Mr. Culotta’s position as a Senior Claims Specialist with QBE provide any

special protection to the communications at issue. Mr. Culotta cites the case Bovis Lend Lease,

LMB, Inc. v. Seasons Contracting Corp., No. 00 CIV. 9212 (DF), 2002 WL 31729693 (S.D.N.Y.

Dec. 5, 2002) for the proposition that there exists special protections for the communications that

Mr. Culotta had due to his position with QBE. However, Bovis held “[m]erely because a

communication is between an insurer and its insured does not render it privileged. See Mount

Vernon Fire Ins., 1998 WL 729735, at *8 n. 4 (although insurer attempted to assert an “insurer-

insured” privilege, “[n]o such privilege exists”); Aiena v. Olsen, 194 F.R.D. 134, 136

(S.D.N.Y.2000) (“Federal courts have never recognized an insured-insurer privilege as such.”)

(quoting Linde Thomson Langworthy Kohn & Van Dyke, P.C. v. Resolution Trust Corp., 5 F.3d

1508, 1514 (D.C.Cir.1993)).” Bovis Lend Lease, LMB, Inc. 2002 WL 31729693 * 8.

       Therefore, the Court should rule that no attorney-client privilege applies to the

communications at issue that Mr. Culotta was questioned about and objected to.

   B. To the Extent Any Privilege Applied to Communications between Culotta and Holt
      (or Holt’s Attorneys) Holt has Clearly Waived the Privilege

       Subject matter waiver of an attorney-client privilege can occur where “a party uses an

assertion of fact to influence the decisionmaker while denying its adversary access to privileged

material potentially capable of rebutting the assertion.” John Doe Co. v. United States, 350 F.3d

299, 306 (2d Cir. 2003). Considerations of fairness weigh in favor of privilege waiver where a

party attempts to use the privilege both as “a shield and a sword.” E.g., In re Grand Jury

Proceedings, 219 F.3d 175, 182 (2d Cir. 2000). It is well-settled that “[w]ith some exceptions,

the attorney-client privilege is automatically waived when a privileged communication is

                                                 4
     Case 1:19-cv-04355-VM-GWG Document 873 Filed 04/06/21 Page 7 of 13




disclosed to a third party or litigation adversary.” Scott, 94 F. Supp.3d at 598 (emphasis added).

The privilege also can further be waived “when a client asserts reliance on an attorney's advice as

an element of a claim or a defense,”

       Ms. Holt has waived any privilege by selectively disclosing her communications with her

prior counsel in an effort to cooperate with the SEC and save herself from civil enforcement

proceedings or criminal prosecution by telling the government what it wanted to hear.

Having used these communications as a sword, she cannot now use the privilege that otherwise

would have attached to those communications as a shield. For example, in the course of

discovery, Ms. Holt produced privileged e- mail correspondence with Mr. Leone from

September 2018 entitled “Approved SEC Matter Strategy.” In that email, Ms. Holt describes her

frustration with her prior counsel (Debevoise) surrounding their production of the CCI

Documents to the SEC. She stated that she was never informed that those documents would be

produced to the SEC or that CCI had received a subpoena from the SEC, and that she was

attempting to be helpful in recreating copies of those documents. Ms. Holt also references an

upcoming call with Mr. Leone to discuss additional strategies moving forward. In doing so, Ms.

Holt explicitly placed the advice and conversations of both Debevoise, Ceresney, and Mr. Leone

at issue. Ms. Holt also produced a separate string of privileged emails with Mr. Leone

from November 2018 wherein Mr. Leone outlines the “overall strategy” regarding

communications with the SEC. Ms. Holt’s communications with Mr. Leone on this subject

were presumably privileged, as they appear to have been intended to seek legal advice. See id.

       In that email, Ms. Holt outlines what she describes as the “approve[d] . . . strategy”

pertaining to her legal defense, including that “[i]t’s critical that in no way [CCI] or [Mr.




                                                  5
     Case 1:19-cv-04355-VM-GWG Document 873 Filed 04/06/21 Page 8 of 13




Kontilai] is used as a scapegoat.” Id. All of these conversations are privileged discussions that

have been voluntarily produced and thus waived.

       While this document production alone would be sufficient to establish waiver, Ms. Holt

has also separately waived the privilege by placing her conversations with her prior counsel at

issue and selectively disclosing certain privileged conversations that would be misleading

without the ability to cross-examine her. See, e.g., Koster v. Chase Manhattan Bank, No. 81

CIV. 5018, 1984 WL 883, at *4 (S.D.N.Y. Sept. 18, 1984) (collecting cases) (noting that

waiver “will almost certainly be found” where the privileged conversations are placed at issue

or selectively produced such that they might be misleading).

       In addition to producing privileged documents, Ms. Holt testified extensively regarding

privileged conversations with her prior counsel. CCI expressly waived the attorney-client

privilege as to a string of e -mails between Ms. Holt and Debevoise about her efforts to locate the

CCI Documents. (Holt Dep. 124, 127); see also the Debevoise Emails Regarding CCI

documents (Ex. 49 to Holt Dep.).

       CCI had the right to waive the attorney- client privilege as to any conversations with

Ms. Holt because it is well-established that “any privilege that attaches to communications

on corporate matters between corporate employees and corporate counsel belongs to the

corporation, not to the individual employee, and that employees generally may not prevent a

corporation from waiving the attorney- client privilege arising from such communications.”

United States v. Int'l Bhd. of Teamsters, Chauffeurs, Warehousemen & Helpers of Am., AFL-

CIO, 119 F.3d 210, 215 (2d Cir. 1997); see also United States v. Richard Roe, Inc., 168 F.3d 69,

72 (2d Cir. 1999) (citing Teamsters and holding that attorney-client privilege between corporate

counsel and corporation “belongs not to [a] former employee, but to the corporation”).


                                                 6
     Case 1:19-cv-04355-VM-GWG Document 873 Filed 04/06/21 Page 9 of 13




       In addition to this express waiver, Ms. Holt testified at length regarding privileged

conversations with Debevoise. Specifically, Ms. Holt testified that she told Debevoise attorneys,

including Mr. Ceresney, that certain CCI documents (including a $5 million promissory note and

supporting bank statement) were authentic and that she had provided them to Mr. Kontilai to

pass along to Debevoise. (Holt Dep. 188–89). Ms. Holt also described a conversation with

Mr. Ceresney that occurred after Debevoise discovered that the CCI documents were not the

originals, in which Ms. Holt attempted to explain her motivations for re-creating the CCI

documents--namely, that she could not locate the originals and was attempting to be helpful. Id.

at 192, 197 98. Ms. Holt also testified that Mr. Ceresney advised her that Debevoise could no

longer represent her due to her re-creation of these CCI documents. Id. at 177, 198. Ms. Holt

further testified regarding an ostensibly privileged meeting in December 2018 involving Ms.

Holt’s then counsel, Ms. Youn, and other defense attorneys for CCI and Mr. Kontilai.

       When asked in her deposition whether Ms. Holt “instructed” Ms. Youn to provide false

information to the SEC, Ms. Holt’s current counsel objected based on attorney- client privilege.

(Holt Dep. 66) Finally, Ms. Holt also testified that she had lied to Ms. Youn, among others, at a

joint meeting of defense counsel on or about December 20, 2018, regarding the

circumstances surrounding the creation of the CCI Documents. (See Holt Dep. 146–147, 249)

       Ms. Youn’s representation of Ms. Holt, however, was short- lived: the insurance

company for CCI retained new counsel for Ms. Holt (a criminal counsel) once again after Ms.

Holt received a grand jury subpoena. Holt Dep. 67. In short, Ms. Holt provided

documentation or sworn testimony regarding multiple privileged conversations with each of

her prior counsel.




                                                7
    Case 1:19-cv-04355-VM-GWG Document 873 Filed 04/06/21 Page 10 of 13




   C. The Crime Fraud Exception to the Attorney-Client Privilege Applies to Culotta’s
      Communications with Holt

          If one credits Ms. Holt’s most recent version of her story – namely, that the exculpatory

statements she made or caused her prior counsel to make to the SEC about Mr. Kontilai were

false –then she has effectively admitted to enlisting her counsel in a criminal scheme to mislead

the SEC, and as such, the crime-fraud exception to the privilege would apply. (See 18 U.S. Code

§ 1505 –‘Obstruction of proceedings before departments, agencies, and committees’)

          The crime-fraud exception strips the attorney-client privilege from any communications

in furtherance of contemplated or ongoing criminal or fraudulent conduct. Madanes v. Madanes,

199 F.R.D. 135 (S.D.N.Y. 2001). The crime-fraud exception applies equally to attorney-

client communications and work product. In re Richard Roe, 68 F.3d 38, 40 (2nd Cir. 1995).

Whether or not the attorney was aware that the communication was in furtherance of a

crime is immaterial. In re Grand Jury Proceedings, 87 F.3d 377, 379 (9th Cir. 1996); see also

In re Grand Jury Investigation, 445 F.3d 266, 279 (3d Cir. 2006). A party seeking disclosure

of otherwise privileged information under the crime-fraud exception need only demonstrate

there is “probable cause to believe that a fraud or crime has been committed and that the

communications in question were in furtherance of the fraud or crime.” United States v. Jacobs,

117 F.3d 82, 87 (2d Cir. 1997), abrogated on other grounds by Loughrin v. U.S., 573 U.S. 351

(2014).

          As for the meaning of the term “probable cause” in this context, the Second Circuit has

described it as equivalent to “a reasonable basis for believing that the objective was fraudulent.”

In re Grand Jury Subpoena Duces Tecum Dated Sept. 15, 1983, 731 F.2d 1032, 1039 (2d Cir.

1984). The “probable cause” standard is easily satisfied here, as Ms. Holt has expressly admitted

in her October 7, 2020 deposition that she discussed the subject matter of her false statements

                                                   8
    Case 1:19-cv-04355-VM-GWG Document 873 Filed 04/06/21 Page 11 of 13




with her prior counsel and used those statements to mislead the SEC. The crime-fraud exception

applies here, given Ms. Holt’s most recent account of the facts. Federal law imposes a legal duty

upon a person speaking with a government investigator to truthfully disclose any information

known by that person, even if the person voluntarily agreed to meet with investigators. United

States v. Stewart, 433 F.3d 273, 318 (2d Cir. 2006) (citing 18 U.S.C. § 1001). A false statement

is material if it tends to or is capable of influencing the decision-making body to which it was

addressed. See United States v. Gaudin, 515 U.S. 506 (1995); United States v. Klausner, 80 F.3d

55, 59 (2d Cir. 1996). Besides, it is also a violation of Section 1001 to willingly falsify, conceal,

or cover up information relevant to the investigation. United States v. Stephenson, 895 F.2d 867,

874 (2d Cir. 1990). Ms. Holt admits that she has made false, material statements to SEC

investigators in violation of 18 U.S.C. § 1001.She has told two irreconcilable versions of events

that now form the basis for the SEC’s Amended Complaint. Regardless of which version one

believes, at least one of those versions must be false. Ms. Holt now claims that her original

statements to the SEC (and her prior counsel) were false accounts. For purposes of ascertaining

whether the crime-fraud exception applies, her admission alone is sufficient to constitute

probable cause.

       III.    CONCLUSION

       Accordingly, Kontilai respectfully submits that this Court should find that Culotta has no

basis to decline to answer questions based on assertions of attorney-client privilege.




                                                  9
   Case 1:19-cv-04355-VM-GWG Document 873 Filed 04/06/21 Page 12 of 13




                                        Respectfully submitted,

Dated: April 6, 2021
       New York, New York               /s/ Robert G. Heim_______
                                        Robert G. Heim
                                        Tarter Krinsky & Drogin LLP
                                        1350 Broadway
                                        New York, NY 10018
                                        Tel: (212) 216-1131
                                        Email: rheim@tarterkrinsky.com

                                        Attorneys for Defendant Mykalai Kontilai




                                   10
    Case 1:19-cv-04355-VM-GWG Document 873 Filed 04/06/21 Page 13 of 13




                                    CERTIFICATE OF SERVICE

        I hereby certify that on April 6, 2021, I caused the foregoing to be electronically filed by
using the CM/ECF system. I further certify that a copy of the foregoing was served upon the
following counsel of record via the Court’s CM/ECF system:

 Seth Eliot Spitzer
 Cristina Isabel Calvar                                  Mark L. Williams
 Michael P. Roche                                        Terry Ryan Miller
 Winston & Strawn LLP                                    Stephen McKenna
 200 Park Ave                                            U.S. Securities and Exchange Commission
 New York, NY 10166                                      1961 Stout St., Suite 1700
 sspitzer@winston.com                                    Denver, CO 80294
 ccalvar@winston.com                                     Williamsm@sec.gov
 MRoche@winston.com                                      millerte@sec.gov
 AGarzaMattia@winston.com                                mckennaS@sec.gov
 dwebb@winston.com                                       Counsel for the Plaintiff, SEC
 Counsel for the Jackie Robinson Foundation
                                                         Richard A. Schonfeld
 Stanley C. Morris                                       Chesnoff & Schonfeld
 Brian T. Corrigan                                       520 South Florida Street
 12300 Wilshire Blvd., Suite 210                         Las Vegas, Nevada 89101
 Los Angeles, CA 90023                                   rschonfeld@cslawoffice.net
 Telephone (310) 394-2828                                Counsel for Intervenor-Plaintiffs
 Facsimile (310) 394-2825
 scm@cormorllp.com
 bcorrigan@cormorllp.com
 Counsel for Collectors Café Inc.

 George Lambert, Esq.
 The Lambert Law Firm
 1000 NW, Washington, D.C., 20036
 lawdc10@gmail.com
 Counsel to Mykalai Kontilai and Veronica Kontilai

 Patrick Stoltz, Esq.
 KAUFMAN BORGEEST & RYAN LLP
 200 Summit Lake Drive
 Valhalla, NY 10595
 pstoltz@kbrlaw.com
 Counsel to Third Party John Culotta



                                                                      /s/ Robert Heim




                                                 11
